Citation Nr: 1308369	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected left foot disability.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2005 and April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2005 RO decision, in pertinent part, denied service connection for GERD.  

The April 2005 RO decision, in pertinent part, denied service connection for a right wrist disability and for a right hip disability, both to include as secondary to a service-connected left foot disability.  

In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In February 2012, the Board remanded the issue of entitlement to service connection for GERD, as well as the issues of entitlement to service connection for right wrist and right hip disabilities, both to include as secondary to a service-connected left foot disability, for further development.  

A December 2012 RO decision granted service connection and a 10 percent rating for GERD, effective August 10, 2004.  The issue of entitlement to service connection for GERD is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a left foot disability (calcaneal plantar fasciitis).  He is also service-connected for post-traumatic stress disorder (PTSD); a right shoulder disability; a low back disability; residuals of a fractured nose, status post septorhinoplasty; bilateral inguinal hernias; GERD, bilateral hearing loss ; and for tinnitus.  The Veteran contends that he has a right wrist disability and a right hip disability that are related to his service-connected left foot disability.  He specifically maintains that his left foot gave out when he was moving a freezer and that he suffered resulting right wrist and right hip injuries.  

The Veteran is competent to report that his left foot gave out while moving a freezer; right wrist and right hip symptoms in service; continuous right wrist and right hip symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (2007).  

The Veteran's service treatment records show treatment for a possible right wrist injury on at least one occasion, as well as treatment for right hand and arm problems on several occasions.  Such records also show treatment for complaints of pain radiating from the Veteran's right knee into his right hip.  An April 1986 treatment entry noted that the Veteran was seen for right arm pain.  He reported that he was hit in the nose and arm while playing basketball one day earlier.  The examiner indicated that the Veteran had tendonitis of the right forearm.  The assessment is illegible.  

A May 1986 treatment entry noted that the Veteran reported that he dropped a jack on his right thumb that morning and that he was complaining of pain and swelling.  The examiner reported that the Veteran had normal capillary refill, as well as normal sensation.  The examiner stated that the Veteran was tender over the entire right thumb, proximally, and that he was positive for snuff box tenderness.  The assessment was a contusion of the right thumb, with the need to rule out a fracture.  A July 1986 radiological report indicated that an examination of the Veteran's right thumb and right wrist was requested.  The examiner reported that the Veteran dropped a jack on his thumb and that he was tender over the entire thumb and positive for snuff box tenderness; a fracture had to be ruled out.  The examiner indicated that the Veteran's right wrist and thumb showed no osseous or articular abnormalities.  

A July 1986 treatment report indicated that the Veteran suffered a direct trauma to the right hand.  The Veteran reported that his hand was stepped on during a softball game.  The examiner reported that the Veteran had pain within the hand and that he felt pain from the knuckle of the right small finger to the right wrist.  The examiner indicated that the Veteran's distal pulse and sensation were normal, that there was no open laceration present, and that there was no obvious deformity.  It was noted that swelling was present.  The examiner stated that the Veteran would be referred for an evaluation.  Another July 1986 treatment report, on the next day, indicated that the Veteran complained of right hand pain for three days.  The assessment was rule out a fracture.  A July 1986 radiological report, as to the Veteran's right wrist and hand, indicated that the Veteran suffered direct trauma to his right hand three days earlier during a softball game.  It was noted that there was tenderness over the fifth metacarpal and that a fracture had to ruled out.  The impression was within normal limits.  

A September 1986 emergency care and treatment report noted that the Veteran injured his right hand while lifting weights the previous Saturday.  The Veteran reported that the weights fell on his hand.  The assessment was a sprain with right metacarpophalangeal/finger contusion.  Another September 1986 entry noted that the Veteran dropped a weight on his right hand six days earlier and that pain and swelling were still present.  The assessment was an (illegible) bruise.  A September 1986 radiological report, as to the Veteran's right hand, was within normal limits.  An October 1986 entry noted that the Veteran suffered an injury to his right dominant hand, which involved a direct blow to the dorsum, seven weeks earlier; X-rays were negative.  The Veteran complained of persistent tenderness and swelling.  The assessment was a possible ligamentous injury to the right third metacarpophalangeal joint.  An October 1986 consultation report related an assessment that included a contusion, resolving, to the right hand.  

A June 1988 treatment entry noted that the Veteran complained of right knee pain and burning radiation to the right hip.  The assessment was right knee strain.  A July 1988 radiological report noted that the Veteran was seen for lateral internal right knee pain with radiation to the right hip for one day.  It was noted that there was no history of an injury.  The examiner indicated that there were no bony abnormalities.  The service treatment records also show treatment for left foot problems.  

Post-service private and VA treatment records show treatment for variously diagnosed right wrist and right hip disabilities.  

For example, a January 2003 VA treatment entry noted that the Veteran complained of severe pain and swelling in his right wrist after lifting a heavy freezer the previous evening.  The assessment was a sprain of the right wrist.  

A May 2003 VA treatment entry noted that the Veteran was followed by a local physician for a possible right hip fracture.  The assessment included right hip pain/injury from moving a freezer.  

A September 2003 report from M. R. Werner, M.D., indicated that he had followed the Veteran from January 2003 to May 2003.  Dr. Werner reported that the Veteran injured himself in January 2003 when he was helping a friend load a refrigerator on the back of a truck.  It was noted that the refrigerator slipped and that the Veteran had a twisting injury to his right wrist and that he felt a pop with immediate pain.  Dr. Werner stated that the Veteran was diagnosed with an injury to his distal or radial ulnar joint.  Dr. Werner maintained that in February 2003, the Veteran reported some additional concern over some numbness over the lateral aspect of the right thigh.  Dr. Werner indicated that February 2003 X-rays showed continued improvement of the Veteran's right wrist, as well as an avulsion fracture of his pelvis consistent with his symptoms in and around his right hip.  Dr. Werner stated that there was no surgery was indicated for the right wrist or the right hip region.  Dr. Werner did not provide diagnoses.  

A December 2003 private independent medical examination report from W. E. Kennedy, M.D., indicated that the Veteran sustained injuries to his right wrist and right hip while helping a friend move a chest-type freezer onto a truck bed.  It was noted that the Veteran was standing on the ground while holding onto one end of the freezer and that his friend was in the truck bed holding onto the other end.  Dr. Kennedy stated that the Veteran reported that his friend suddenly let go of the freezer causing it to start sliding off the tailgate, and that he held onto the freezer and attempted to brace with is right thigh.  Dr. Kennedy stated that the Veteran's right wrist sustained a twisting motion in the direction of extreme pronation and that the Veteran also sustained a puncture-type injury when the corner of the freezer struck him in the right hip near the right anterior iliac spine and pelvis.  The impression was a dislocation of the right distal radioulnar joint, reduced, healed with no residual instability; a contusion and avulsion injury to the right anterior superior iliac spine with residual loss of motion of the right hip, and post-traumatic sensory deficit (neuropraxia) in the distribution in the right lateral femoral cutaneous nerve.  

A January 2005 VA treatment entry noted that the Veteran was seen for right hip pain.  The Veteran reported that in January 2003, he was moving a freezer and that his left foot gave out causing him to fall and the freezer to fall on him.  The assessment included chronic low back pain/right hip pain with traumatic osteoarthritis.  

Although this case was previously remanded in February 2012, partly to obtain records from the Social Security Administration, the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for right wrist and right hip disabilities, both to include as secondary to service-connected left foot disability.  In light of the evidence of record, the Board finds that such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all other medical providers who have treated him for right wrist and right hip problems since July 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed right wrist disability and right hip disability, both to include as secondary to a service-connected left foot disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must diagnose all current right wrist and right hip disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right wrist and right hip disabilities, are related to and/or had their onset during his period of service, to specifically include any treatment for right wrist and right hip complaints during service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that his right wrist and right hip disabilities were first manifested during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examiner must also opine as to whether the Veteran's service-connected left foot disability caused or aggravated any diagnosed right wrist and right hip disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


